DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 22 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of copending Application No. 16/992,499 (reference application).
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	The copending claim incorporates via its dependency on copending claim 1 all features of the instant claim 22.  The copening claims recite further the presence of inlet and outlet portions and a fluid connection between filters, but this structure may be considered an inherent limitation in instant claim 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/992,499 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because as discussed above the copending claim (including via dependency the features of copending claim 1) recites all of the required limitations of instant claim 22 and would anticipate the instant claim.  In the case where the additional recited structure in copending claim 1 is not considered an inherent limitation required by instant claim 22, such anticipation would nevertheless represent non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 25 of copending Application No. 16/933,422 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim requires a membrane with an adsorptive group (and a method of use of such a membrane), and the groups recited as adsorptive groups in e.g. reference claim 2 include hydrophilic groups such that there is considerable overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 9, 12, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ly et al (US PGPub 2015/0343391 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Ly et al in view of Kumai et al (US PGPub 2002/0128430 A1), or over Ly et al in view of Cheng et al (US PGPub 2004/0154986 A1), or over Ly et al in view of Gjoka et al (US PGPub 2016/0144322 A1).
	With respect to claim 1, Ly teaches a purifier for removing metal from an organic solvent [Abs] which can include a plurality of microporous membranes with neutral surfaces, as well as at least one microporous PTFE membrane for ion exchange [0034, 0012].  The microporous membranes may be modified with amide and the ion exchange PTFE membrane may be modified with sulfonic acid [0012].  Each amide-modified membrane can also be PTFE [0012].  The ion exchange membrane may be bonded with at least one of the amide-modified membranes [claim 9, 0037].  Given the broadest reasonable interpretation, this appears to satisfy the claimed invention at least including a filter A3, including multiple filters i.e. several microporous amide-modified membranes, and at least one multilayer structure with at least one amide-modified membrane bonded to at least one sulfonic-acid modified membrane.
Alternatively, if this is not considered sufficient recitation of a laminate structure for e.g. the ion exchange membrane, see Kumai [0002].  Fluoropolymer ion exchange resins are common in the art with laminate structures, in which some layers contain (hydrophilic) carboxylic acid groups and others contain (hydrophilic) sulfonic acid groups.  It would have been obvious to one of ordinary skill in the art to employ such groups on the layers in Ly’s taught process as the ion exchange membrane because, as in Kumai, it represents a standard structure of fluoropolymer ion exchange membranes.
Alternatively regarding embodiment A2, the use of a material which is a copolymer of TFE and another polymer would have been obvious to one of ordinary skill in the art in view of at least Cheng, which teaches formation of membranes including e.g. poly(PTFE-co-PFVAE) or poly(PTFE-co-FEP) [0030] and teaches that such copolymers are beneficial because they withstand the conditions of e.g. semiconductor industry applications while also being thermoplastic in nature (compared to standard PTFE) due to easier molding and shaping [0008].  It would have been obvious to include such materials in the system taught by Ly for these benefits for at least some of the membranes.
Alternatively regarding embodiment A1, the use of a material with an ionomer coating according to the claim is known in the art as in Gjoka, which teaches microporous membranes which are non-dewetting [Abs] which may have utility in e.g. ion exchange applications [0024] and may be incorporated into e.g. photoresist and related applications [0233], which are formed from PTFE supports [0100].  The ionomer coating has the same restrictions as those required by the claim limitation including the use of units (OF-1), (OF-2), or (OF-3), transformable functional groups consistent with those claimed, as well as iodine and/or bromine atoms [0026-0031].  It would have been obvious to one of ordinary skill in the art to include coated membranes such as those taught by Gjoka in the system of Ly, because as in Gjoka these membranes are suitable for the applications taught by Ly (e.g. filtering of solutions for cleaning in the semiconductor industry or the like) and may be suitable for ion exchange functions, and they have improved properties in particular regarding wettability.
With respect to claim 3, Ly teaches that the several microporous amine-modified membranes may be disposed upstream of the ion exchange membrane [0012] such that they can represent filter BU.
	With respect to claim 4, Ly teaches that the microporous upstream membranes have a larger pore size than the ion exchange membrane [0012].
	With respect to claim 9, whether a filter is upstream or downstream is drawn to the intended use of the claimed device and does not distinguish the structure of the device.  A filter that is “upstream” during use would be “downstream” during e.g. a backwashing process, and the direction of flow is a limitation which is drawn to the intended use and cannot distinguish over the structure of the device.
	With respect to claim 12, the microporous membranes (which, as above, may be considered “downstream” and may satisfy the requirements for membrane BD) may be PTFE, as discussed above, i.e. a polyfluorocarbon.
	With respect to claim 14, the membranes and filtration device may be installed downstream of a tank in use [0026].
	With respect to claim 16, see MPEP 2115; the material worked upon by a device is not accorded patentable weight and does not distinguish over the device taught by Ly.  Regardless, Ly teaches employing the filters in e.g. wafer washing processes [0002].
	With respect to claim 19, Ly teaches employing the filters for filtration e.g. removing metal from a solvent [Abs].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al in view of Kumai et al.
Ly teaches as above but is silent to each of the first and second hydrophilic group being as claimed.

It would have been obvious to one of ordinary skill in the art to employ such groups on the layers in Ly’s taught process as the ion exchange membrane because, as in Kumai, it represents a standard structure of fluoropolymer ion exchange membranes.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al).
	As above Ly teaches that the ion exchange membrane may have a pore size of 1-25 nm, and that the upstream membranes may have a larger pore size.  As such, providing an upstream membrane with a pore size larger than 20 nm would at least have been obvious to one of ordinary skill in the art in view of the teachings of Ly.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Raman (US PGPub 2009/0039019 A1).
	Ly teaches as above but is silent to an upstream filter with a resin having an ion exchange group such as an acid or a base.
However, Raman teaches articles that can contain membranes with ion exchange resins including two or more types of resins [Abs] e.g. for removal of metal in photoresist [0002] and provides embodiments in which separate membranes are provided with separate ion exchange groups [0027] and this allows for e.g. the use of both cation exchange and anion exchange functionalities [0008].  At least one of the resins may include e.g. acid groups or suitable cationically charge groups e.g. for cation 
As such, it would have been obvious to one of ordinary skill in the art to modify the system of Ly to feature an upstream membrane with a suitable ion exchange resin because, as in Raman, it may be useful to provide multiple ion exchange membranes in series, to allow for different resins with different materials in an overall purification process.
Claims 8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Ogiwara et al (JP 2016-073922 A).
	A machine translation of Ogiwara is provided with this action.
With respect to claim 8 and 13, Ly teaches as above but is silent to a return flow path to return fluid to an upstream side of the filters.
However, Ogiwara teaches a similar system and method for filtering organic solvents for e.g. resist applications, including multiple filters in suitable structure and in fluid communication with suitable flow path [Abs], and teaches a return flow path which returns fluid from a downstream side of the filters to an upstream side of the filters, as a loop [Figs. 1-2], including a tank (2) in series with the filters.
It would have been obvious to one of ordinary skill in the art to include such a recirculation loop in Ly’s taught system to allow for e.g. multiple filtration passes before use.
With respect to claims 10 and 11, Ly teaches as above including that the ion exchange filter may have a pore size of about 1-25 nm.  Ly is silent to a downstream filter with a smaller pore size.
However, Ogiwara teaches a similar system with an ion removal filter (4), and that a second filter (5) can be provided downstream with particle removal diameter of 20 nm or less [pg. 3, first 
It would have been obvious to one of ordinary skill in the art to provide a smaller pore size in a downstream filter in the system taught by Ly because, as in Ogiwara, such a filter may be useful for e.g. particle removal.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Hada et al (US PGPub 2006/0014098 A1).
Ly teaches as above, but is silent to a filter upstream of the tank with a pore size greater than about 20 nm.
However, Hada teaches process for producing photoresist composition [Abs] and teaches that it may be beneficial to provide multiple filtration steps before various tanks [0075], including with filters over 20 nm (e.g. about 0.2 or 0.1 or 0.04 µm), to improve the stability of the composition [0039, 0087-0090].
It would have been obvious to one of ordinary skill in the art to provide multiple tanks with multiple filtration steps e.g. to store liquid both before and after filtration, including before and after coarser filtration steps, in Ly’s taught system to improve the stability of the product as suggested by Hada.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Ogiwara et al and in view of Kagiyama et al (US 4,788,043) and/or Clark et al (US 5,242,468).
Ly teaches as above but is silent to the use of a distiller upstream.  Ogiwara teaches as above, and teaches that distillation is known in the art for purification but may not be able to remove e.g. all metal particles [pg. 2 lines 36-44] and is silent to the use of filtration in combination with distillation.

It would have been obvious to one of ordinary skill in the art to modify the system taught by Ly to include an upstream distillation step, because Ogiwara suggests the utility of distillation in the field, and Kagiyama and Clark teach particular benefits associated with distillation (i.e. removal of certain organic contaminants, or allowing for at least some treatment to occur in the gas phase) and both suggest the combination of distillation with filtration to produce high purity liquids in appropriate processes e.g. with organic solvents.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Ogiwara et al and in view of Kagiyama et al and/or Clark et al, further in view of Ji et al (US PGPub 2007/0265478 A1).
Ly, Ogiwara, and the rest teach as above, but are silent to the specific use of at least two distillation columns or the like in series.
However, Ji teaches systems for preparation of solvent in an etching process [Abs] which involves in various steps filtration and distillation to produce the high purity material, and teaches that 
It would have been obvious to one of ordinary skill in the art to further modify the system of Ly  to include at least two distillation columns because, as in Kagiyama and Clark, such columns are useful even for liquid organic solvent purification and, as in Ji, the use of multiple columns allows for targeting removal of contaminants of different volatility levels.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Sakamoto et al (US PGPub 2014/0131278 A1).
Ly teaches as above but is silent to washing of the filter (or other liquid contact areas) before liquid treatment.
However, Sakamoto teaches filter system conditioning [Abs] and teaches that, for systems employed in high-purity operations e.g. chemical purification in semiconductor industry, it is desirable to ensure that the filters themselves do not introduce any contaminants into the chemicals [0001-0002], and teaches washing with a suitable purging liquid which is compatible with the overall process.
It would have been obvious to one of ordinary skill in the art to modify the system taught by Ly to feature a washing step to wash the filters and other liquid contact areas because, as in Sakamoto, this reduces the risk that such elements will introduce contaminants into the chemical being purified.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Ogiwara et al or, in the alternative, under 35 U.S.C. 103 as obvious over the combination of Ogiwara et al and Aamer et al (US PGPub 2016/0288059 A1).

Alternatively, if this is not considered sufficient disclosure of a coating with a hydrophilic group, Aamer teaches hydrophilically modified fluoropolymer supports [Abs] with coatings [0003] which provide benefits e.g. the strength and chemical resistance of the fluororesin combined with the hydrophilic application specificity of the coating [0001] which materials are suitable for filtration applications [Abs] including metal removal, photoresist filtering, and the like [0066].  The process of coating is designed to ensure that the stability of the support is not compromised and which provides a stable functionality [0002].  The materials may be provided in suitable filtration structures including housings with inlet and outlet and the like e.g. for dead-end or crossflow applications [0068-0069].  Aamer is silent to the use of a second filter of a different kind in a connected system.
It would have been obvious to one of ordinary skill in the art to modify Ogiwara’s taught system to employ a membrane with a specific coating as in Aamer because Aamer teaches that this provides good functionality without compromising the stability of the support or of the functional layer.  Similarly, it would have been obvious to one of ordinary skill in the art to modify Aamer’s taught membranes to include them in systems which provide at least one additional type of filter because Aamer teaches that two separate filters are preferably employed for useful applications such as organic solvent filtration, e.g. to provide separate particle removal as in Ogiwara.  In either case, the claimed invention would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777